FILED

UNITEo sTATEs Dlsrmc'r CoURT MAY ~ 3 2014
FoR THE ms'rlucr or CoLUMBIA clerk u s niscr:cc d
l ¢ ¢ . 
B°"k""pt€¥ Courts

SAUNDRA TAYLoR, )
)

Plaintiff, )

l

v ) civil A¢ci@n N@. f 4 -»QXQ_/

l

VERIZoN COMMUNICATIoN, 1Nc., er al., )
)

Defendants. )

MEMoRANDUM oPlNloN

This matter is before the Court on consideration of plaintiffs application to proceed fn
forma pauperis and her pro se complaint. The application will be granted, and the complaint
will be dismissed.

Plaintiff, a former employee of Verizon Communications, Inc., sustained work-related
injuries on August 24, 2001, for which she received workers’ compensation benefits. Compl. at
2. She subsequently sought permanent total disability benefits. See id. According to plaintiff.
her request was denied because the defendants submitted allegedly fraudulent evidence regarding
plaintiff s poker tournament winnings. and this evidence allegedly "destroy[ed] her credibility"’
in the eyes of the presiding administrative lawjudge. Id. Plaintiff’ s request for permanent total
disability benefits was denied, and the Compensation Review Board affirmed this decision on
administrative appeal. See id., Ex. 9 (Decisi0n and Order of the Compensation Review Board
dated January 24, 20}1) at 2. In this action, plaintiff has claimed that the defendants committed
fraud upon the court (or, presumably, the Compensation Review Board), intentional infliction of
emotional distress, and invasion of privacy. See generally z'd. at 2-9 (Counts I - III). ln addition

to compensatory and punitive darnages, see id. at 7-9. plaintiff demanded reversal of the

ltll 3

Compensation Review Board’s decision, see z`a'., Attach. (proposed motion and order to show
cause and motion to set aside final order and motion to vacate void order).

This Court simply cannot grant the relief plaintiff demands. "Pursuant to the District of
Columbia Administrative Procedure Act[, see D.C. Code § 2-501 et seq.], any party in interest
who is adversely affected or aggrieved by a final decision rendered after review of a
compensation order [by the Compensation Review Board] may petition for review of such
decision or order by the District of Columbia Court of Appeals." D.C. Code § 32-l522(b)(3).
Any challenge to the Compensation Review Board’s decisions should have been brought before
the District of Columbia Court of Appeals. See, e.g_, Wrz`ght v, District of Columbia Dep ’t of
E)np ’t Servs., 924 A.Zd 284 (D.C. 2007) (affirrning Compensation Review Board’s decision to
vacate award by administrative law judge of workers’ compensation benefits for alleged
emotional injury). F or these reasons, the Court will dismiss this action. An Order is issued

separately.